DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/22 has been entered.
 	Claims 1, 4, and 7-11 are pending.
	Claims 7-8 remain withdrawn.
	Claims 1, 4, and 9 have been amended by Applicant.
	Claims 1, 4, and 9-11 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Office Action contains New Rejections.

Response to Arguments
Claim Rejections - 35 USC § 103
s 1, 4, and 9-11 remain rejected under 35 U.S.C. 103 as being unpatentable over Shrivastav (WO 2014/082178 A1; 6/5/14) as applied to claims 1 and 10 above, and further in view of Ko et al (The American Journal of Medicine, 2010, 123(6): 528-535).
Shrivastav teaches colon cancer arises from adenomatous polyps (line 12 on page 1, in particular). Shrivastav further teaches a method of detecting colon cancer comprising measuring NMT1 and NMT2 expression levels in PBMCs from a human patient using antibodies specific for NMT1 and antibodies specific for NMT2, wherein an increase in NMT2 express correlates with the presence of colon cancers (pages 15-18 and Figure 8, in particular). As defined by the instant specification, increases in NMT2 detected by the method of Shrivastav naturally correlate with the presence of pre-cancerous adenomatous polyps (in addition to correlating with the presence of colorectal cancer).
Shrivastav does not specifically teach polyp removal.  However, these deficiencies are made up in the teachings of Ko et al.
Ko et al describes colonoscopies as “technically complex” and common (page 1, in particular). Ko et al teaches methods of performing colonoscopies to detect and remove pre-cancerous polyps and to detect early cancer (pages 528-529, in particular).
One of ordinary skill in the art would have been motivated treat a human subjects suspected of having colon cancer by (i) scheduling and performing the relatively non-invasive method of Shrivastav to detect elevated NMT2 expression in PBMCs from the subjects with an antibody that specifically binds NMT2 followed by (ii) scheduling and performing the more invasive colonoscopy methods of Ko et al with those subjects with elevated NMT2 expression in PBMCs to confirm cancer diagnosis and remove any pre-cancerous polyps (including any pre-cancerous 
	In the Reply of 1/12/22, Applicant amended claims and argues “It is believed that the amendments to the submitted claims overcome these objections and that the application is now in good order for allowance.”
	The amendments in the Reply of 1/12/22 have been carefully considered, but are not deemed persuasive for the reasons stated above. 

Double Patenting
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-14 of U.S. Patent No. 7892758 B2 in view of Ransohoff et al (NEJM, 1991, 325(1): 37-41).

Ransohoff et al teaches ademonatous polyps have malignant potential and teaches methods of performing colonoscopies to detect colon cancer and to detect and remove polyps, including pre-cancerous ademonatous polyps, and in order to reduce the risk of developing colorectal cancer (page 37, in particular).
One of ordinary skill in the art would have been motivated treat a human subjects suspected of having colon cancer based on elevated NMT1 levels by the patented method by further performing the more invasive colonoscopy method of Ransohoff et al on those subjects with elevated NMT1 and remove any pre-cancerous polyps (including any pre-cancerous adenomatous polyp) because  colonoscopies of Ransohoff et al along with removal of any pre-cancerous polyps on subjects with an indication of colon cancer (based on elevated NMT1) has the additional benefit of confirming a cancer diagnosis and removing any pre-cancerous polyps – that are taught by Ransohoff et al as sites where a cancer could otherwise arise. Further, one would be motivated to perform the combination of patent claims and Ransohoff et al because the diagnostic method of Ransohoff et al would predictably confirm the diagnostic method of the patent.

Claims 1, 4, 10, and 11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 11 of copending Application No. 15/946106 in view of Ransohoff et al (NEJM, 1991, 325(1): 37-41).

Ransohoff et al teaches ademonatous polyps have malignant potential and teaches methods of performing colonoscopies to detect colon cancer and to detect and remove polyps, including pre-cancerous ademonatous polyps, and in order to reduce the risk of developing colorectal cancer (page 37, in particular).
One of ordinary skill in the art would have been motivated treat a human subjects suspected of having colon cancer based on elevated NMT2 levels by the copending method by further removing any pre-cancerous polyps (including any pre-cancerous adenomatous polyp) as taught by Ransohoff et al when performing the colonoscopy of the copending claims because  removal of any pre-cancerous polyps on subjects with an indication of colon cancer (based on elevated NMT2) has the additional benefit of removing any pre-cancerous polyps – that are taught by Ransohoff et al as sites where a cancer could otherwise arise.
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 15/309891 in view of Ransohoff et al (NEJM, 1991, 325(1): 37-41).
The copending claims differ from the instant claims in that the copending claims do not specifically recite polyp removal.  However, these deficiencies are made up in the teachings of Ransohoff et al.

One of ordinary skill in the art would have been motivated treat a human subjects suspected of having colon cancer based on elevated MetAP2 levels by the copending method by further removing any pre-cancerous polyps (including any pre-cancerous adenomatous polyp) as taught by Ransohoff et al when performing the colonoscopy of the copending claims because  removal of any pre-cancerous polyps on subjects with an indication of colon cancer (based on elevated MetAP2) has the additional benefit of removing any pre-cancerous polyps – that are taught by Ransohoff et al as sites where a cancer could otherwise arise.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642